        Case 9:20-cr-00002-DWM Document 79 Filed 06/26/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                           CR 20–02–M–DWM–1

              Plaintiff,

       vs.                                                   ORDER

 SANTIAGO MARRON,

              Defendant.


      Defendant Santiago Marron moves unopposed for a continuance of the trial

date in this case until December. Trial is currently set for July 14, 2020.

      A district court may grant a continuance and exclude the time period from

the calculation of the speedy trial deadline when “the ends of justice served by

taking such action outweigh the best interest of the public and the defendant in a

speedy trial.” 18 U.S.C. § 3161(h)(7)(A). In determining whether an “ends of

justice” continuance is appropriate, a district court must consider, inter alia,

whether the failure to grant the continuance would be likely to make a continuation

of such proceeding impossible or would result in a miscarriage of justice; whether
                                           1
        Case 9:20-cr-00002-DWM Document 79 Filed 06/26/20 Page 2 of 4



the case is so unusual or complex that it is unreasonable to expect adequate

preparation within the time limits imposed by the Speedy Trial Act; and whether

the failure to grant the continuance in a case that is not unusual or complex would

nonetheless deny counsel the reasonable time necessary for effective preparation.

Id. § 3161(h)(7)(B). An ends of justice continuance must be specifically limited in

time and must be justified on the record by the facts as of the time the continuance

is granted. United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir. 1997). The time

is properly excluded only if the court makes findings pursuant to § 3161(h)(7).

Bloate v. United States, 130 S. Ct. 1345, 1351 (2010).

      Here, Marron argues that the failure to grant a continuance will result in a

miscarriage of justice and deny counsel the reasonable time necessary for effective

preparation. See § 3161(h)(7)(B)(i), (iv). Marron cites a variety of factors related

to the current COVID-19 public health crisis that necessitate a continuance. Most

notably, Marron contends that a critical piece of evidence—a fingerprint analysis

of drug packaging—has not yet been completed. Counsel maintains that the

parties diligently pursued the analysis. However, due to complications from the

nationwide pandemic, normal operations at government laboratories have been

severely disrupted. It appears that the fingerprint analysis may not be completed

for a number of months. Given the importance of this evidence to Marron’s case

and that the delay in obtaining it is no fault of the parties, an ends of justice

                                            2
          Case 9:20-cr-00002-DWM Document 79 Filed 06/26/20 Page 3 of 4



continuance is warranted to avoid a miscarriage of justice and ensure counsel

adequate time to prepare a defense. See § 3161(h)(7)(B)(i), (iv).

        Accordingly, IT IS ORDERED that Marron’s motion (Doc. 76) is

GRANTED. The trial currently set for July 14, 2020, and all associated deadlines

are VACATED.

        IT IS FURTHER ORDERED that the following schedule will govern all

pretrial procedures in this case:

•       Trial Date1:                          December 7, 2020; 9:00 a.m.
                                              Russell Smith Courthouse
                                              Missoula, Montana

•       Motions deadline (including
        motions in limine):                   October 22, 2020

•       Response deadline:                    November 5, 2020

•       Plea agreement deadline:              November 25, 2020

•       JERS deadline (see ¶ 22):             November 30, 2020

•       Jury instructions and
        trial briefs deadline:                December 2, 2020

This schedule must be strictly adhered to by the parties. The January 29, 2020

Scheduling Order (Doc. 39) remains in full force and effect in all other respects.




1
    Counsel shall appear in chambers a half hour before the scheduled trial time.
                                        3
        Case 9:20-cr-00002-DWM Document 79 Filed 06/26/20 Page 4 of 4



      IT IS FURTHER ORDERED that the time between now and December 7,

2020, is excluded from the calculation of the speedy trial deadline pursuant to 18

U.S.C. § 3161(h)(7).

     DATED this     26th   day of June, 2020.



                                                                  14:29 PM
                                       Donald W. Molloy, District Judge
                                       United States District Court




                                          4
